Case: 19-10383     Document: 00515761144          Page: 1    Date Filed: 03/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 1, 2021
                                   No. 19-10383
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Quinton Walker,

                                                         Defendant—Appellant.


                      Appeal from the United States Court
                       for the Northern District of Texas
                            USDC No. 3:14-CR-210-9


   Before Higginbotham, Costa, and Oldham, Circuit Judges.
   Per Curiam:*
          Quinton Walker pleaded guilty, pursuant to a plea agreement, to
   possession with intent to distribute cocaine. The plea agreement omitted any
   discussion of forfeiture. Subsequently, the Government refused to move for
   a third-level reduction in Walker’s offense level under U.S.S.G. § 3E1.1(b)
   for acceptance of responsibility unless Walker acquiesced to forfeiture.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10383           Document: 00515761144              Page: 2     Date Filed: 03/01/2021




                                            No. 19-10383


   Walker then waived his interest in forfeiture, and the Government moved for
   the reduction, which the district court granted. The district court sentenced
   Walker to 87 months in prison and three years of supervised release, and the
   court ordered him to forfeit $13,429.
           In his sole issue on appeal, Walker asserts that the district court erred
   by allowing the Government to withhold a third-level reduction under
   U.S.S.G. § 3E1.1(b) until he agreed to waive forfeiture. 1 Because Walker did
   not raise this argument before the district court, our review is for plain error. 2
   To show plain error, Walker must show that an error occurred, the error was
   clear or obvious rather than subject to reasonable dispute, and the error
   affected his substantial rights. 3 If he makes such a showing, this Court has the
   discretion to correct the error only if it “seriously affects the fairness,
   integrity, or public reputation of judicial proceedings.” 4
           Section 3E1.1(a) decreases the offense level by two levels if a
   “defendant clearly demonstrates acceptance of responsibility for his
   offense.” 5 Section 3E1.1(b) allows for a further reduction of one level if the
   offense level prior to an acceptance-of-responsibility reduction is 16 or more
   and if the Government moves for such a reduction, representing that the
   defendant “has assisted authorities in the investigation or prosecution of his
   own misconduct by timely notifying authorities of his intention to enter a plea


           1
            Walker’s plea agreement contained an appeal waiver. But the Government does
   not invoke the appeal waiver here, so we need not consider whether the waiver bars our
   review of Walker’s forfeiture argument. See United States v. Story, 439 F.3d 226, 231 (5th
   Cir. 2006).
           2
               United States v. Mudekunye, 646 F.3d 281, 287 (5th Cir. 2011) (per curiam).
           3
               Puckett v. United States, 556 U.S. 129, 135 (2009).
           4
               Id. (cleaned up).
           5
               U.S.S.G. § 3E1.1(a).




                                                   2
Case: 19-10383           Document: 00515761144          Page: 3      Date Filed: 03/01/2021




                                         No. 19-10383


   of guilty, thereby permitting the government to avoid preparing for trial and
   permitting the government and the court to allocate their resources
   efficiently.” 6 The “government should not withhold [a § 3E1.1(b)] motion
   based on interests not identified in § 3E1.1, such as whether the defendant
   agrees to waive his or her right to appeal.” 7
           As Walker concedes, this Court has not squarely addressed the issue
   of whether the Government can condition a § 3E1.1(b) motion on the
   defendant agreeing to a forfeiture of property. We therefore cannot conclude
   the district court plainly erred. 8 The judgment of the district court is
   affirmed.




           6
               Id. § 3E1.1.(b).
           7
               Id. § 3E1.1, cmt. 6.
           8
             See United States v. Urbina-Fuentes, 900 F.3d 687, 696 (5th Cir. 2018) (“[I]f a
   defendant’s theory requires the extension of precedent, any potential error could not have
   been plain.” (internal quotation marks and citation omitted)); United States v. Evans, 587
   F.3d 667, 671 (5th Cir. 2009) (“We ordinarily do not find plain error when we have not
   previously addressed an issue.” (internal quotation marks and citation omitted)).




                                               3